Citation Nr: 1243909	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-04 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty with the United States Marine Corps (USMC) from March 1951 to August 1952, including service in Korea.  Thereafter, he was a member of the USMC Reserve with unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  One verified period of ACDUTRA occurred from August 17, 1957 to August 31, 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Vetearn currently resides in Mexico and jurisdiction over the claims file is held by the RO in Houston, Texas. 

In November 2008, the Veteran testified before a Decision Review Officer (DRO) at the Houston RO.  The Veteran also testified before the undersigned at a videoconference hearing in September 2010.  Transcripts of both hearings are of record.  

In November 2010, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.  The issues before the Board in November 2010 included entitlement to service connection for a low back disability.  Service connection for a herniated nucleus pulpous L4-5 with lumbar spondylosis was granted in a May 2012 rating decision.  The award of service connection constitutes a full grant of the benefits on appeal and this issue is no longer before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic right shoulder disability, diagnosed as degenerative joint disease, was not manifested within one year from the Veteran's discharge from service and is not the result of a disease or injury in service.


CONCLUSION OF LAW

A right shoulder disability, diagnosed as degenerative joint disease, was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that a chronic right shoulder disability was incurred due to an injury during active duty service.  At the November 2008 and September 2010 hearings, the Vetearn testified that he injured his shoulder in August 1957 when he slipped and fell off an airplane wing during a period of ACDUTRA.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in, or aggravated by, service if such is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

The record establishes the presence of a current disability.  The Veteran complained of right shoulder pain at the Mission Valley VA Outpatient Clinic (VAOPC) in April 2006 and an X-ray showed mild osteoarthritis.  He was also diagnosed with mild degenerative joint disease of the right shoulder upon VA examination in March 2012.  Thus, a current right shoulder disability diagnosed as degenerative joint disease is demonstrated by the record.  

The Board must now determine whether the Veteran's right shoulder disability was incurred or aggravated during a period of active service to allow for a grant of service connection.  Under 38 U.S.C.A. § 101(24) "active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA from an injury incurred or aggravated in line of duty during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  The record clearly verifies the Veteran's period of active duty service with the USMC from March 1951 to August 1952 and a period of ACDUTRA in August 1957.  Service connection is therefore possible for any disability resulting from disease or injury incurred in or aggravated  during these periods.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.   

Service records are negative for complaints or treatment related to the right shoulder.  The Veteran's upper extremities were normal at the July 1952 separation examination, and there are no documented shoulder injuries during the period of active service from March 1951 to August 1952.  On August 24, 1957, during a period of ACDUTRA, the Veteran slipped and fell off an airplane wing and injured his back, right elbow, and right leg.  There is no indication in the treatment records that the Veteran injured his right shoulder in the August 1957 fall and the August 1958 special release from training duty examination only noted a right elbow fracture.  Although a right shoulder injury is not documented in the service records, the Veteran testified that he injured his shoulder in August 1957.  The Veteran is competent to report injuries that occurred during service, and the Board will resolve all doubt in his favor and find that the record establishes the presence of an in-service injury.  

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, the Board notes that service records do not indicate such a link.  As noted above, there are no documented complaints or treatment related to the right shoulder during service and no chronic disabilities were diagnosed.  The August 1957 special release from training duty examination (performed shortly after the Veteran's in-service fall from an airplane wing) also did not disclose any shoulder abnormalities.  

Additionally, there is no evidence of right shoulder arthritis within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest post-service evidence of complaints related to the Veteran's right shoulder dates from April 2006, almost 50 years after discharge, when the Veteran complained of right shoulder pain at the Mission Valley VAOPC.   The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's degenerative joint disease was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has not reported a continuity of symptoms since service and there is no competent medical evidence in support of the claim.  None of the Veteran's treating health care providers have provided a medical opinion in support of the claim, and the record contains a VA opinion weighing against the Veteran's contentions.  After reviewing the claims file in March 2012, a VA examiner opined that it was less likely as not that the Veteran's right shoulder arthritis was in any way associated with his military service.  The opinion included a well-reasoned rationale and referenced specific evidence in the claims file.  It is therefore entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has considered the testimony of the Veteran connecting his right shoulder disability to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the presence of right shoulder pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was almost 50 years after his separation from service.  There is also no competent medical evidence that the Veteran's degenerative joint disease of  the right shoulder is related to active duty.  In fact, the only medical opinion of record, that of the March 2012 VA examiner, weighs against the claim.  The Board concludes that the weight of the evidence is against a nexus between the current right shoulder disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied. 38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an October 2004 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in a February 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the May 2012 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment from the San Diego, Tucson, and Coral Gables (now Miami) facilities.  The Veteran has not reported receiving any private treatment for his right shoulder disability and in a January 2011 statement reported that he could not remember the names of all the physicians he had seen since service.  Additionally, the Veteran was provided a proper VA examination in March 2012 in response to his claim.
The Board also finds that VA has complied with the November 2010 remand orders of the Board.  In response to the Board's remand, the Veteran was contacted in a December 2010 letter and asked to identify all VA and private physicians who had treated his claimed disability.  The Veteran responded in January 2011 with a letter stating that he could not remember the names of all his doctors and identifying treatment at various VA facilities.  Records from these facilities are included in the claims file.  The Veteran was also provided a VA examination in March 2012 and the case was readjudicated in May 2012.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for right shoulder degenerative joint disease is denied. 


REMAND

The Board finds that additional development is necessary before a decision can be rendered with respect to the claim for entitlement to service connection for a right knee disability.  In October 2011, the Veteran reported that he underwent a right knee replacement at the VA hospital in La Jolla, California (part of the San Diego VA healthcare system).  Records of this surgery are not included in the virtual or paper claims file.  The procurement of potentially pertinent VA medical records referenced by the Veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain records of treatment from the San Diego VAMC from September 2009 to the present.  Associate these records with the Veteran's virtual or paper claims file.

2.  Readjudicate the claim for service connection for a right knee disability.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


